Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 09/10/2021 is acknowledged.
Claims 5-9 and 12-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/10/21.  Additionally, in the same requirement the Species comprising the detection of a characteristic of an object being identified was elected. Because Claims 3 and 4 comprise detecting RFID signals on a jaw or on an insert these claims are also restricted. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 10-11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE10 2013 203 553.5 (publication date Mar 1, 2013), translated as USPGPUB 20160016222 Bungter. 
Regarding Claim 1, Bungter discloses a hydrodynamic compression or cutting tool Par 00009), comprising: an electric motor (par 0009) that can be powered by an electric power source (par 00009), a hydrodynamic unit actuatable by the electric motor and suitable to carry out, in response to the movement of the motor (par 0002), a pressure increase of a hydraulic liquid acting on an actuating piston so as to displace the actuating piston (par 0002 and DE 10 2007 005 837.5 incorporated), two 
Regarding claim 2, the identification characteristic comprises a signal of a radio frequency identification tag (RFID-tag) of said object intended to be compressed or cut (par 0061-0066).
Regarding Claim 10 the tool and method of use of Bungter discloses all the limitations of claim 10 which claim 10 shares with claim 1.  Bungter also includes the step of performing functions of said tool in dependency of the identified type of cut object, per par 0064.
Regarding Claim 11 Bungter also comprises the step of detecting a signal of a radio frequency identification tag (RFID-tag) of said object intended to be compressed or cut, as seen in par 0060-0062.
Regarding Claim 14, Bungter also includes a step of switching off the electric motor depending on the type of object identified. (Par 00039).
Regarding Claim 15 the tool and method of use of Bungter discloses all the limitations of claim 15 which claim 15 shares with claim 1.  Bungter also includes wherein said object to be compressed or cut comprises a radio frequency identification tag (RFID-tag), per par 0061.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bungter in view of USPGPUB 20150052884 Bracey. 
Regarding Claim 16, Bungter discloses all the limitations of Claim 15 as discussed above. 
Bungter lacks said object is an electrical connector or a hydraulic connector.
Bracey discloses a hydraulic actuator arrangement and discloses that it is known for pipes to be hydraulic connectors, in par 0024 where it is disclosed that “connector portion on the hydraulic fluid supply pipe comprises another half of the quick release connection”.  As such, one of ordinary skill in the art would be aware that the cutter of Bungter is capable of cutting a pipe which is a hydraulic connector. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20200122219, 20150041164, 20150251256, 20100300308 and 20060011022 each discloses jaw elements with work sensors and contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724   
09/15/2021